PER CURIAM.
Petitioner, Gerry Ranson, filed six previous petitions for writs in this court in 1998, all of which were denied. In addition, petitioner has filed numerous appeals to this court. His appeal from criminal convictions is pending with counsel appointed (Case No. 98-01396). Many other appeals filed by appellant, pro se, have been dismissed, some for jurisdictional reasons and some voluntarily.
The instant petition for writ of prohibition and/or mandamus is frivolous and states no basis for relief. Accordingly, we find that petitioner has abused the process of this court. We direct the clerk of this court to reject for filing all petitions for extraordinary relief sent by or on behalf of Mr. Ranson unless submitted and signed by a member in good standing of The Florida Bar. Any such papers filed in violation of this order will be automatically placed in an inactive file. See Day v. Vinson, 713 So.2d 1016 (Fla. 2d DCA 1998); Bivens v. State, 715 So.2d 261 (Fla. 2d DCA 1998).
Petition denied.
CAMPBELL, A.C.J., and BLUE and SALCINES, JJ., concur.